DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Response to Arguments
The amendment filed January 8, 2021 has been entered. Claims 6-13 are now pending in the application. Claim 6 has been amended. The rest have been previously presented. 
Applicant's arguments in the Remarks, on pages 6-9, under the heading “Remarks Regarding The 35 U.S.C. §103 Rejections,” have been fully considered and they are at least partly persuasive. The applicant argues that Ha, Figs. 19A, 19B, and 22 are not good art, because Fig. 22 is not generated from either Figs. 19A or 19B, and that the vehicle is not centered in Fig. 19B, left image. Furthermore, Fig. 19A and 19B include item 110, which takes up screen space, as compared to Fig. 22. The examiner agrees. However, other art has been found so the question is moot. 
The applicant also argues on page 10 of the Remarks that Mitsugi, paragraph 0077, teaches away from changing the magnification of image 108. Paragraph 0077 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US2013/0010117 A1) in view of Hayakawa et al. (US2018/0308358 A1).

Regarding claim 6, Miyoshi teaches:
A vehicle surrounding display apparatus applied to a vehicle (see Fig. 5a, “display area” 21B, and paragraph 0048) comprising;
an imaging sensor for taking an image of a surrounding of said vehicle (see paragraph 0035.);
a display screen including a display screen with a predetermined size (see Fig. 5a); and 
a display control unit for displaying images on said display screen (see paragraph 0049 for the image processor 39), each of said images corresponding to each of a plurality of display modes (see paragraph 0056 for the process before parking assist is started. That is one mode. That mode is shown in Fig. 5A. The vehicle is in forward gear and the forward facing camera is displayed, as can be seen in image 21C of Fig. 5A. There is a cone and car in front of the host vehicle, as shown in both “primary display area 21A” and in the top of display area 21B. See paragraph 0061 for what happens when the vehicle is placed in reverse gear. That is another mode. Therefore there is a plurality of modes. At that point, it is possible to execute parking assistance control. When in that mode, the rear facing camera is shown in Fig. 6, primary display area 21A and graphic 21C. A bird’s eye view is shown in display area 21B, except (unlike the bird’s eye view of Fig. 5A, display area 21B) this bird’s eye view has the parking trajectory “Y” superimposed on the overhead view (see paragraph 0047 for more on Y).)

set a first mode as a display mode from the plurality of modes (in Miyoshi, Fig. 5A is displayed when in the first mode, which is when the vehicle is in forward gear before the start of parking assist.), 
generate a first bird's-eye view image based on said taken image (see Fig. 5A), 
said first bird's-eye view image being an image of said vehicle and a first surrounding region of said vehicle (see Fig. 5A); and 
display said generated first bird’s-eye view image in a first display area with a fixed size on said display screen (see Fig. 5A-5D. The display area 21B remains fixed); and
generate a first another image different from said first bird's-eye view image based on said taken image (see Fig. 5A, image displayed in display area 21A), 
and display said generated first another image in a second display area with another fixed size on said display screen (see Fig 5A, display area 21A.),
said display control unit is further configured to 
set a second mode as another display mode from the plurality of modes (see paragraph 0061 for what happens when the vehicle is placed in reverse gear. That is another mode. Therefore there is a plurality of modes. At that point, it is possible to execute parking assistance control. When in that mode, the rear facing camera is shown in Fig. 6, primary display area 21A and graphic 21C. A bird’s eye view is shown in display area 21B, except (unlike the bird’s eye view of Fig. 5A, display area 21B) this bird’s eye view has the parking trajectory “Y” superimposed on the overhead view (see paragraph 0047 for more on Y).);
generate a second bird's-eye view image based on said taken image (see Fig. 6, display area 21B.), 
display said generated second bird’s-eye view image in said first display area (see Fig. 6, display area 21B.); and
generate a second another image different from said second bird's-eye view image based on said taken image (see Fig. 6, display area 21A), and
display said generated second another image in said second display area (see Fig. 6, display area 21A)-2-117135.0280400 DC01 1228501v1PATENTU.S. Application No. 16/025,297Attorney Docket No. 117135.0280400.
Yet Miyoshi does not appear to explicitly further teach:
said second bird’s-eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region), and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction.  
However, Hayakawa teaches:
said second bird’s-eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region (see Hayakawa, Fig. 7A, display area 21a, attached to this Detailed Action as Figure 3, for one bird’s eye view at one zoom level. See paragraph 0169 for what happens when the occupant selects a parking space. When that happens “the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.” What does this mean? To figure that out the terms “display area” and “display region” must be understood. To determine this, see paragraph 0121 for the statement that “the display area refers to an area in the real space including the subject vehicle V.” Therefore, the term “display area” refers to the actual area detected by the camera. For example, Fig. 3, as taught in paragraph 0121, shows a “display area R” bounded by the dotted-dashed line. That “display area” is then displayed as an “overhead image 21a.” Now that the terms are clear, the phrase in paragraph 0169 that reads “an overhead image 21a of the expanded display area is created and displayed on the display 21,” makes sense. What is being taught in paragraph 0169 is that the control device 10 “expands the display area (real space) which can be displayed in a predetermined display region of the display 21.” Paragraph 0170 goes on to teach that, because the “overhead image 21” can display an “expanded display area” that was just created “even when a parking space cannot be displayed on the display 21, the control device 10…re-creates the overhead image 21a with the expanded display area thereby to display the parking space, which was not able to be displayed, on the display 21.” In other words, the cameras zoom out to create an “expanded display area, and, as taught in paragraph 0169 “an overhead image 21a of the expanded display area is created and displayed.” The physical dimensions of the overhead image 21a, as displayed on the display 21, do not change. It does not matter if the overhead image 21a is an “expanded display area” or not. As taught in paragraph 0169, image 21a has a “predetermined display region.” This is further made clear in paragraph 0195, which teaches a “predetermined display region 21a defined on the display surface of display 21.” This is further made clear in paragraph 0201, which teaches that: “the display area which can be displayed in a predetermined display region 21a is expanded.”), and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction (see Hayakawa, Fig. 7B, display area 21a, for an initial bird’s eye view. The vehicle is centered in the display area. See paragraphs 0169-0170 and paragraph 0195 and 0201 for the fact that the fact that the display area can be changed (i.e. expanded to show more surrounding parking spaces), even while the predetermined display region 21a remains fixed.).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi, to add the additional features of a vehicle surrounding display apparatus applied to a vehicle wherein said second bird’s-eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region, and the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction, as taught by Hayakawa. The motivation for doing so would be to allow the occupant of the vehicle to see the parking spaces that would not otherwise be visible, as recognized by Hayakawa (see paragraph 0170). 

    PNG
    media_image1.png
    470
    608
    media_image1.png
    Greyscale

Figure 1 – Instant Application, Fig. 5. 
Image 101 is the “first bird’s eye view image.” 
Image 102 is the “first another image.” 
All figures from the instant application are from the drawings filed July 2, 2018, which  are the only drawings filed so far. 



    PNG
    media_image2.png
    612
    670
    media_image2.png
    Greyscale

Figure 2 – Instant Application, Fig. 8. 
Instant application, Fig. 8.  is when parking assist is being performed. Image 201 is a “second bird’s eye view image.” Image 202 is a “second another image.”



    PNG
    media_image3.png
    362
    441
    media_image3.png
    Greyscale

Figure 3 – Miyoshi, Fig. 5a.


    PNG
    media_image4.png
    345
    442
    media_image4.png
    Greyscale
 
Figure 4 – Miyoshi, Fig. 6a.



    PNG
    media_image5.png
    498
    675
    media_image5.png
    Greyscale

Figure 3 – Hayakawa, Fig. 7B. 
Display area 21a is of a “predetermined size.” However, the cameras and processor can produce an “expanded display area” to be displayed within this “predetermined display region 21a.”






Miyoshi further teaches a vehicle surrounding display apparatus further comprising 
a parking assist control unit for performing a parking assist control which 
determines a target parking position of said vehicle (see Miyoshi, paragraphs 0052- 0053 for determining a parking space and route image Y to get there), 
calculates a target path from a current position to said target parking position (see Miyoshi, paragraphs 0052- 0053 for determining a parking space and route image Y to get there), and  
wherein said display control unit is configured to 
set said display mode to said first mode when said parking assist control is not being performed (see paragraph 0056 for the process before parking assist is started. That mode is shown in Fig. 5A. The vehicle is in forward gear and the forward facing camera is displayed, as can be seen in image 21C of Fig. 5A.); and 
set said display mode to said second mode when said parking assist control is being performed (see paragraph 0067) .  
Yet Miyoshi does not appear to explicitly further teach:
a parking assist control unit for performing a parking assist control which 
moves said vehicle along said target path.
However, Hayakawa teaches:
a parking assist control unit for performing a parking assist control which 
moves said vehicle along said target path (see paragraph 0033),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi and Hayakwa, to add the additional features of a parking assist control unit for performing a parking assist control which moves said vehicle along said target path, as taught by Hayakawa. The motivation for doing so would be to make it even easier for the vehicle occupant to park the vehicle. Miyoshi already has “parking assistance control” that helps identify potential obstacles to a vehicle while it is being parked. Yet much art takes this a step further and allows the parking assist to actually park the car while the vehicle occupant, or vehicle owner simply monitors the process to make sure it operates correctly. Miyoshi’s invention would assist in that monitoring process. And Hayakawa teaches such monitoring with automatic parking assist. For example, paragraph 0028 teaches that parking will be automatically performed while the driver performs needed braking operation. Or, as taught in paragraphs 0036 and 0028, the vehicle owner can simply press and hold a “deadman switch” to activate the automatic parking, including while holding a smartphone that displays parking assist information.

Regarding claim 11, Miyoshi and Hayakawa teach the vehicle surrounding display apparatus according to claim 6.
Miyoshi further teaches a vehicle surrounding display apparatus wherein 
said second mode is a mode when the vehicle is in a parking operation (see paragraph 0061.)


Yet Miyoshi does not appear to explicitly further teach everything else in this claim.
However, Hayakawa further teaches a vehicle surrounding display apparatus wherein 
said first mode is a mode when the vehicle is traveling at a low speed (see paragraph 0049 for a slow speed indicating the vehicle occupant is looking for a parking space in a parking area.) 


Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Hayakawa in further view of Mitsugi et al (JP2015076654A).

Regarding claim 8, Miyoshi and Hayakawa teach the vehicle surrounding display apparatus according to claim 7.
Miyoshi further teaches a vehicle surrounding display apparatus wherein
said first another image and said second another image are traveling direction images which are images including a region in a traveling direction of said vehicle (see Miyoshi, Fig. 5a, display area 21a which is a front facing view, as confirmed by image 21C. See Fig. 6a, display area 21A, which is a rear facing view for when driving in reverse as confirmed by image 21C and paragraph 0061), and 
Yet Miyoshi and Hayakawa do not appear to explicitly further teach: 
said display control unit is configured to narrow an angle of view of said second another image compared with an angle of view of said first another image. 
However, Mitsugi teaches:
said display control unit is configured to narrow an angle of view of said second another image compared with an angle of view of said first another image (for examination purposes, the phrase “narrow an angle,” will be interpreted based on paragraph 0085 of the specification of the instant application, which states that using a “narrow angle” for image 202, the “second another image,” enables the travel direction to be “magnified…compared to the corresponding region in the travelling direction image 102,” the “first another image.” What this entire claim is saying is essentially: zoom out when in parking assist mode. That is the main overall difference between Figs. 5 and 8 of the instant application on both the left and right sides of the display. In Fig. 5, parking assist is “not being performed” (see paragraphs 0049 and 0008 of the instant application), and both views on the display are zoomed out in comparison to Fig. 8 of the instant application, in which parking assist is being performed. Mitsugi teaches this. Fig. 7 of Mitsugi is an image of when the vehicle is in parking assist mode. So is Fig. 5. Therefore either one can be used to represent differences between being in parking mode and not being in parking mode, which is represented by Mitsugi, Fig. 3. In this case, for this claim, comparing Mitsugi, Fig. 7, image 160 to Fig. 3, image 106 clearly reveals that image 160 is not magnified as much in the direction of travel. Mitsugi, paragraph 0070 teaches explicitly that Fig. 7, image 160 has a “longer in a longitudinal direction” than Fig. 5, image 140, or Fig. 6, image 150. Fig. 7, image 160 also clearly less magnified than Fig. 3, image 140. Therefore, this claim limitation is taught by Mitsugi. Note that this does not contradict the teaching of Mitsugi in paragraph 0077 as discussed in the Response to Arguments section of this Detailed Action, where it was pointed out that in Mitsugi, paragraph 0077, Mitsugi only says that the overhead view does not change magnification. But the “second another image” is not an overhead image so paragraph 0077 does not apply here.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi and Hayakwa, to add the additional features of a parking assist control unit configured to narrow an angle of view of said second another image compared with an angle of view of said first another image as taught by Mitsugi. The motivation for doing so would be to provide the vehicle occupant with a better view for monitoring parking. 


Regarding claim 13, Miyoshi and Hayakawa teach the vehicle surrounding display apparatus according to claim 12. 
	Yet Miyoshi and Hayakawa do not further teach everything else in the claim.
However, Mitsugi teaches 
A vehicle surrounding display apparatus according to wherein 
said low speed is a speed less than or equal to 12 km/h (see Mitsugi, paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi and Hayakwa, to add the additional features of a parking assist control unit wherein said low speed is a speed less than or equal to 12 km/h, as taught by Mitsugi. The motivation for doing so would be to specify an threshold speed at which to trigger a particular mode. 
This combination is especially obvious because Fig. 5 of Hayakawa implies speeds when cruising for a parking space, but no numbers are put on the figure. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Hayakawa in further view of Imanishi et al. (JP2004252837A).

Regarding claim 9, Miyoshi and Hayakawa teach the vehicle surrounding display apparatus according to claim 7.
Yet Miyoshi does not appear to explicitly further teach everything else in the claim.
However, Hayakawa teaches 
A vehicle surrounding display apparatus wherein 
said parking assist control unit is configured to determine a target stop position where said vehicle tentatively stops in order to switch a traveling direction from forward to backward (see Fig. 4A,point Mw, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”), 
said target path includes 
a first path along which said vehicle travels forward from said current position to said target stop position and 
a second path along which said vehicle travels backward from said target stop position to said target parking position (for the above two points see Fig. 4A, point Mw and paths L1 and L2, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi and Hayakawa, to add the additional features of a parking assist control unit configured to determine a target stop position where said vehicle tentatively stops in order to switch a traveling direction from forward to backward, said target path includes a first path along which said vehicle travels forward from said current position to said target stop position and a second path along which said vehicle travels backward from said target stop position to said target parking position, as taught by Hayakawa. The motivation for doing so would be to design a parking route where no obstacles exist, as recognized by Hayakawa (see paragraph 0074). 
Yet Miyoshi and Hayakawa do not appear to explicitly further teach:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target 
However, Imanishi teaches:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target parking position in said second bird's-eye view image at least until said vehicle reaches said target stop position from said current position (see Figs. 7 and 8, paragraph 0039, and the middle of page 4 of the attached English translation for Fig. 7 being “a diagram showing an example of a display image on the in-vehicle monitor 3 when the vehicle c is parked in a parking lot by parallel parking.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi and Hayakawa, to add the additional features of being able to view both the target stop position and the target parking position in the same bird’s-eye view image, as taught by Imanishi. The motivation for doing so would be to confirm that the projected path of the vehicle will not hit an object, as recognized by Imanishi (see paragraph 0039). 
This combination is especially obvious because Miyoshi in Fig. 6a and paragraph 0062 teaches showing a single target stoop position and Hayakawa teaches in paragraph 0076 and Figs. 4A-4C that “the trajectories of routes L can be rendered,” indicating some kind of display. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Hayakawa in further view of Mitsugi in further view of Imanishi et al.

Regarding claim 10, Miyoshi, Hayakawa, and Mitsugi teach the vehicle surrounding display apparatus according to claim 8.
Yet Miyoshi does not appear to explicitly further teach everything else in the claim.
However, Hayakawa teaches 
A vehicle surrounding display apparatus wherein 
said parking assist control unit is configured to determine a target stop position where said vehicle tentatively stops in order to switch a traveling direction from forward to backward (see Fig. 4A,point Mw, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”), 
said target path includes 
a first path along which said vehicle travels forward from said current position to said target stop position and 
a second path along which said vehicle travels backward from said target stop position to said target parking position (for the above two points see Fig. 4A, point Mw and paths L1 and L2, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Miyoshi, see paragraph 0074). 
Yet Miyoshi, Hayakawa, and Mitsugi do not appear to explicitly further teach:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target parking position in said second bird's-eye view image at least until said vehicle reaches said target stop position from said current position.
However, Imanishi teaches:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target parking position in said second bird's-eye view image at least until said vehicle reaches said target stop position from said current position (see Figs. 7 and 8, paragraph 0039, and the middle of page 4 of the attached English translation for Fig. 7 being “a diagram showing an example of a display image on the in-vehicle monitor 3 when the vehicle c is parked in a parking lot by parallel parking.”).  
see paragraph 0039). 
This combination is especially obvious because Miyoshi in Fig. 6a and paragraph 0062 teaches showing a single target stoop position and Hayakawa teaches in paragraph 0076 and Figs. 4A-4C that “the trajectories of routes L can be rendered,” indicating some kind of display. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (US10676027 B2) teaches, especially in Fig. 20, to obtain a bird’s eye view image (step 1409), cut out a portion of it (S1412), and display that portion (S1413). 
Wakabayashi (US20140152774A1) teaches in Fig. 3, two bird’s-eye views, one more zoomed in than the other.  
Hatano (JP2011126473A) teaches various split-screen views before, during, and after parking assist. 

Lynam (US 9,469,250 B2) teaches, especially in Figs. 10 and 11, a split-screen parking display. 
Miyoshi et al. (US 9,403,481 B2) teaches, especially in Figs. 5-9, a split-screen parking display. 
Konishi et al. (JP2010069943 A) teaches, especially in Figs. 7, 9, 11A, 12 (top left), and 13 (top left) a split-screen parking display. 
Hayakawa et al. (US2018/0322349 A1) teaches in Fig. 2, step S107, calculating the route to the parking space. See Figs. 4Aand 4B for the route including pulling forward and then backing into a space. 
Iga et al. (US 2013/0120578 A) teaches in Fig. 7b, displaying trajectories of a multi-turn parking maneuver. Also teaches an automatic parking system with a split-screen displaying an overhead view. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665